Order, Supreme Court, New York County (Charles E. Ramos, J.), entered July 8, 2005, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously modified, on the law, the motion denied with respect to the claim for certain unpaid monthly retainer fees, and otherwise affirmed, without costs.
Plaintiff, a provider of financial advisory services, commenced this action against one of its clients, the publisher of various print and online material, to recover monthly retainer fees purportedly owed under the agreement between the parties, as well as a transaction fee for the development of a certain publication. The motion court appropriately dismissed so much of the complaint as sought the transaction fee, inasmuch as the activity was found not to constitute a transaction under the agreement.
The agreement in question was for a minimum period of two years, thereby obliging the corporate defendant to pay a monthly retainer fee to plaintiff for the entire term of the transaction. Nevertheless, the court’s decision in this matter did not address the corporate defendant’s contractual duty to pay such a monthly retainer fee. Since the complaint seeks not only a transaction fee but also recovery of the amount owed for unpaid retainer fees, this matter must be remanded for a determination of that question. Concur—Lippman, EJ. Williams, Moskowitz and Acosta, JJ.